DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendments to the Claims, Abstract, and Specification filed Application filed October 14, 2019 are received and entered.
2.	Claims 4 – 5, 11, 13 – 15, and 19 are amended.  Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Wang (U.S. Pub. 2016/0047954), Aridomi et al. (U.S. Pub. 2015/0160452), Brown et al. (U.S. Pub. 2017/0369664), Kim et al. (U.S. Pub. 2016/0259473), and Aizenberg et al. (U.S. Patent No. 9,121,306).
Regarding claim 1, neither Wang nor Aridomi nor Brown nor Kim nor Aizenberg teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a dielectric material layer disposed on a side of the electrode layer away from the touch control layer,
wherein the dielectric material layer has a lipophilicity variable with a voltage applied by the electrode layer.”
Regarding claim 15, neither Wang nor Aridomi nor Brown nor Kim nor Aizenberg teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“in response to the control circuit receiving a touch sensing signal from the touch control layer, applying a voltage to the dielectric material layer through the electrode layer, such that lipophilicity of the dielectric material changes”.
Regarding claims 2 – 14 and 16 – 20, these claims are allowed based on their respective dependence from claims 1 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626